Appeal by the defendant from a judgment of the County Court, Rockland County (Nelson, J.), rendered July 10, 1987, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the defendant’s guilty plea was knowingly, voluntarily and intelligently entered (see, People v Harris, 61 NY2d 9). In addition, the trial court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his guilty plea (see, People v Shields, 134 AD2d 541).
There is no merit to the defendant’s contention that the trial court was "without subject matter jurisdiction” due to an alleged previous attorney-client relationship between the defendant and the Trial Justice. Insofar as the defendant contends that the Trial Judge should have recused himself, we note that this issue is based upon matter dehors the record. Further, the issue was first raised in the defendant’s posttrial motion, pursuant to CPL 440.10, but leave to appeal the denial of the motion was not sought by the defendant. Accordingly, the issue is not properly before this court.
The defendant’s other contentions are either without merit or unpreserved for appellate review and we decline to review * them in the exercise of our interest of justice jurisdiction. Mangano, J. P., Brown, Lawrence and Fiber, JJ., concur.